AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this "Merger Agreement") made and entered into as of February 12, 2009 by and between Nasus Consulting, Inc., a Nevada corporation ("Nasus Nevada") and Nasus Consulting, Inc., a Massachusetts corporation ("Nasus Mass."). WITNESSETH: WHEREAS, Nasus Nevada is a corporation duly organized and existing under the laws of the State of Nevada; WHEREAS, Nasus Mass is a corporation duly organized and existing under the laws of the State of Massachusetts; WHEREAS, on the date of this Merger Agreement, Nasus Mass. has authority to issue 2,000,000 shares of Common
